Citation Nr: 0515579	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for right peroneal palsy.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to July 
1968.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO in December 2003.  A copy of the 
hearing transcript issued following the hearing is of record.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
regarding whether new and material evidence has been received 
to reopen the veteran's claim of entitlement to service 
connection for right peroneal palsy.

2.  In a September 1975 rating decision, the RO denied the 
veteran's claim of service connection for peroneal palsy.  He 
was notified of this decision and of his appellate rights 
that same month.  The veteran did not file a timely appeal 
with respect to this issue, and this decision is final.

3.  The evidence associated with the claims file since the 
September 1975 rating decision does not raise a reasonable 
possibility of substantiating the claim of service connection 
for right peroneal palsy. 


CONCLUSIONS OF LAW

1.  The unappealed September 1975 rating decision, which 
denied entitlement to service connection for right peroneal 
palsy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).

2.  The evidence received since the September 1975 rating 
decision which relates to the issue of service connection for 
right peroneal palsy is not new and material, and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed for a reopening of his claim 
via an April 2002 RO letter, the June 2002 rating decision, 
and the February 2004 statement of the case (SOC).  In 
addition, the April 2002 RO letter, and the February 2004 SOC 
also provided the veteran with specific information 
concerning the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter, and the SOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in a September 
1975 rating decision, the RO denied the veteran's claim of 
service connection for peroneal palsy.  He was notified of 
this decision and of his appellate rights that same month.  
The veteran did not file a timely appeal with respect to this 
issue, and this decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in April 2002, the 
veteran submitted a statement indicating that he was seeking 
to reopen his previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version following the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
April 2002) after August 29, 2001.

As discussed above, in a September 1975 rating decision, the 
veteran was denied service connection for peroneal palsy on 
the grounds that the evidence did not show an actual 
diagnosis or symptomatology related to the claimed peroneal 
palsy.  Since the September 1975 rating decision, the 
evidence submitted by the veteran includes VA treatment 
records dated from 2001 to 2003, including from the Jackson 
VA Medical Center (VAMC), which describe the treatment the 
veteran has received for various health problems, including 
an umbilical hernia and complaints of peroneal nerve injury 
residuals.  However, the VA records include a May 2002 nerve 
conduction study report showing that electromyography (EMG) 
testing of the right lower extremity's muscles/nerves was 
within normal limits.  In addition, an October 2002 radiology 
report shows the veteran had left knee with minimal 
degenerative arthritic changes.

The evidence submitted following the September 1975 initial 
denial also includes a December 2003 VA examination report 
which indicates that the veteran was diagnosed with 
degenerative joint disease of the left knee.  The examiner 
noted that the findings in the right lower extremity were 
inconsistent for a peroneal nerve injury in that there was no 
evidence of muscle atrophy.  An EMG for the peroneal palsy 
was normal, and although there was slight laxity to the right 
side of the ankle and instability to dorsiflexion beyond 0 
degrees, there was no neurological deficit identifiable to 
explain this instability to dorsiflexion of the foot.  The 
examiner further noted that, if the present symptoms were 
related to the initial injury, it was difficult at this time 
to identify the etiology for the lack of right foot 
dorsiflexion. 

Lastly, during the December 2003 RO hearing, the veteran 
testified that he injured his right foot in the service when 
he fell off of an operating crane.  He was hospitalized for 
the injury, and at that time he was diagnosed with peroneal 
palsy.  He now has weakness of the right leg, and uses braces 
in both feet and a cane.

Upon a review of the evidence, the Board finds that the 
evidence received after the September 1975 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  However, the evidence 
submitted is not material as it does not relate to an 
unestablished fact necessary to substantiate the claim, this 
being evidence of a current diagnosis of or symptomatology 
related to the claimed right peroneal palsy, and a nexus to 
service.  Simply put, there remains a lack of medical 
evidence indicating the veteran currently suffers from a 
disability characterized as right peroneal palsy, and that 
such disability was incurred in or aggravated by service.  
The Board recognizes the veteran's sincere belief in this 
respect, but, without the appropriate medical training, his 
opinions are not significant enough, standing alone, to 
warrant reopening a claim.

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim of service connection for right peroneal 
palsy in that such evidence does not constitute new and 
material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's claim 
of service connection for right peroneal palsy is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for right peroneal palsy, the 
claim is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


